IMPORTANT NOTICE
   NOT TO BE PUBLISHED OPINION


THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED ."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                            RENDERED : JUNE 19, 2008
                                                                  TO BE PUBLISHED


                ,sulartme 911urf Of
                                  2007-SC-000183-WC



UNINSURED EMPLOYERS' FUND                                                    APPELLANT


                      ON APPEAL FROM COURT OF APPEALS
                              2006-CA-000883-WC
                      WORKERS' COMPENSATION NO. 03-2186


CITY OF SALYERSVILLE ; MARTY SMITH;
E & D MOUNTAIN VIEW CONSTRUCTION ;
HONORABLE JOHN W. THACKER,
ADMINISTRATIVE LAW JUDGE ;
AND WORKERS' COMPENSATION BOARD                                              APPELLEES


                               OPINION OF THE COURT

                                       AFFIRMING

       KRS 342.610(1) requires every employer that is subject to Chapter 342 to be

liable for workers' compensation benefits without regard to fault. KRS 342.610(2)(b)

includes among liable employers a "person" who contracts with another to have work

performed that is a regular or recurrent part of the person's trade, business, occupation,

or profession . KRS 342.630 identifies classes of employers that are subject to Chapter

342 . Finally, KRS 342 .690(1) states that Chapter 342 provides an employee's

exclusive remedy against an employer who secures the payment of workers'

compensation benefits or against the employer's employees .

      An Administrative Law Judge (ALJ) determined that the City of Salyersville was a

contractor under KRS 342.610(2) and bore liability for the claimant's injury because his
direct employer was uninsured. The Workers' Compensation Board (Board) affirmed,

 but the Court of Appeals reversed . It determined that KRS 342.610(2)(a) did not cover

the City's sewer project and that the claimant's work on the project was not a regular or

recurrent part of the City's business as required by KRS 342 .610(2)(b) . Although we

affirm, we do so because the City of Salyersville is not a "person" for the purposes of

Chapter 342 and is not liable under KRS 342.610(2) as an employer.

       The claimant worked primarily as an excavator operator for E & D Mountain View

Construction, a company that constructed and installed water and sewer lines. He

alleged that he injured his back on September 23, 2003, in the course of installing

sewer lines in the City of Salyersville . He testified that he was on his knees in the

trench, jerking a spigot onto the belled end of a piece of sewer pipe, and felt back pain .

       The mayor testified that the City's Water and Sewer Board provides utilities to its

residents, including sewer services, but that the City does not have the means to design

or construct sewer systems . He explained that it lacks the financial means, employees

with the training to design such a project, employees with the training to complete such

a project, and the necessary equipment . The mayor testified that Big Sandy Area

Development District helped the City obtain grants to finance the project and later

administered the grants with Summitt Engineering . Big Sandy ADD recommended

Summitt to design the project and to run bids for construction companies. It also

reviewed the bids with Summitt, recommended E & D as the contractor to install the

system, and prepared the City's contract with E & D. The contract required E & D to

maintain workers' compensation coverage and referred to the City as the "owner" and

to E & D as the "contractor." Summitt provided the construction supervisor. He stated
that the last system had probably been constructed in the 1940's or 1960's. The

present project had been underway for about seven and one-half years .

       E & D obtained workers' compensation insurance coverage from KEMI, but the

policy expired on September 10, 2003. E & D did not attempt to renew it until

September 30, 2003, which was after the claimant's injury . Thus, KEMI informed the

Office of Workers' Claims that E & D was uninsured, and the Uninsured Employers'

Fund (UEF) was made a party when the claimant filed his application for benefits .

       The ALJ determined that the injury entitled the claimant to receive permanent

partial disability benefits that were enhanced under KRS 342.730(1)(c) . Noting that E &

D did not have workers' compensation coverage on the date of the accident, the ALJ

found that the City bore "up-the-ladder" liability under both KRS 342 .610(2)(a) and (b).

The ALJ reasoned that the City was in the regular or recurrent business of providing

utility services, that E & D's work was to "facilitate the utility services," and that it

"consisted of the removal and excavation of soil in the laying of utility lines ." Thus, the

UEF was entitled to be reimbursed by E & D and by the City to the extent that E & D

was unable to do so .

       The legislature repealed many provisions of the Workers' Compensation Act in

1972 and enacted new ones . Among the newly-enacted provisions were Ky. Acts ch .

78, §§ 1, 2(14), 3, and 9, which are presently numbered KRS 342 .610, KRS

342.0011(16), KRS 342.630, and KRS 342 .690 respectively . They are substantially the

same as when enacted .

       KRS 342 .610(2)(b) states, in pertinent part, as follows:

              A contractor who subcontracts all or any part of a contract
              and his carrier shall be liable for the payment of
              compensation to the employees of the subcontractor unless

                                               3
               the subcontractor primarily liable for the payment of such
               compensation has secured the payment of compensation as
               provided for in this chapter. . . . A erson who contracts with
               another:

               (a) To have work performed consisting of the removal,
               excavation, or drilling of soil, rock, or mineral, or the cutting
               or removal of timber from land; or

               (b) To have work performed of a kind which is a regular or
               recurrent part of the work of the trade, business, occupation,
               or profession of such person shall for the purposes of this
               section be deemed a contractor, and such other person a
               subcontractor . . . . (emphasis added) .

       KRS 342 .690(1) states, in pertinent part, as follows:

              If an employer secures payment of compensation as
              required by this chapter, the liability of such employer under
              this chapter shall be exclusive and in place of all other
              liabilit of such employer to the employee, his legal
              representative, husband or wife, parents, dependents, next
              of kin, and anyone otherwise entitled to recover damages
              from such employer, at law or in admiralty on account of
              such injury or death . For purposes of this section, the term
              "employee' shall include a "contractor" covered by
              subsection (2) of KRS 342 .610 , whether or not the
              subcontractor has in fact, secured the payment of
              compensation . . . . The exemption from liability given an
              employer by this section shall also extend to such
              employer's carrier and to all employees, officers or directors
              of such employer or carrier, provided the exemption from
              liability given an employee, officer or director or an employer
              or carrier shall not apply in any case where the injury or
              death is proximately caused by the willful and unprovoked
              physical aggression of such employee, officer or director. ,
              (emphasis added) .

       If an injured worker's direct employer fails to provide workers' compensation

coverage, KRS 342.610(2)(b) deems the "up-the-ladder" contractor to be the employer.

KRS 342.690(1) then provides the contractor as well as to the contractor's employees,

officers, and directors with an exclusive remedy defense to potential tort liability .

General Electric Company v. Cain , 236 S .W.3d 579 (Ky. 2007), explains, however, that

                                               4
the purpose of KRS 342.610(2)(b) is not to shield contractors from tort liability but to

assure that both contractors and subcontractors provide workers' compensation

coverage to their employees.

       KRS 342.610(2) clearly describes a contractor as a "person." For the purposes

of Chapter 342, KRS 342.0011(16) defines a "person" as being "any individual,

partnership, limited partnership, limited liability company, firm, association, trust, joint

venture, corporation, or legal representative thereof." Although the definition may be

construed as including certain governmental entities, KRS 342 .630 makes it clear that

the legislature intended not to include governmental entities within the term "person."

KRS 342 .630 provides as follows:

              The following shall constitute employers mandatorily subject
              to, and required to comply with, the provisions of this
              chapter:

              (1) Any person, other than one engaged solely in agriculture,
              that has in this state one (1) or more employees subject to
              this chapter.

              (2) The state, any agency thereof, and each county, city of
              any class, school district, sewer district, drainage district, tax
              district, public or quasipublic corporation, or any other
              political subdivision or political entity of the state that has
              one (1) or more employees subject to this chapter.

       KRS 342 .630 considers persons and governmental entities to be separate

classes of employers subject to Chapter 342. Although KRS 342.630 requires both

classes to provide workers' compensation coverage to direct employees, KRS

342.610(2) considers only persons to be contractors . It does not hold a governmental

entity liable as the "up-the-ladder" employer of an uninsured subcontractor's employees

because a governmental entity is not a "person ." We note, however, that KRS

342.176.085 and KRS 45A.480 require persons who contract with the state to comply

                                              5
with the Workers' Compensation Act and impose a fine on those who fail to do so.

Moreover, KRS 342.760 protects the employees of an uninsured employer by placing

secondary liability on the Uninsured Employers' Fund .

       The City argued in its appeal to the Board that a governmental entity should not

be liable for workers' compensation benefits as a contractor or "up-the-ladder"

employer, but it failed to argue specifically that a municipal corporation is not a "person"

as defined in KRS 342.0011(16) or used in KRS 342 .610(2). The City also argued that

the construction and installation of sewer lines was not a regular or recurrent part of its

trade or business. The Board affirmed under KRS 342.610(2)(b), noting that the City

failed to address the ALJ's finding under KRS 342.610(2)(a) .

       The Court of Appeals reversed, concluding that KRS 342.610(2)(a) was

inapplicable to the sewer project and that the finding against the City under KRS

342 .610(2)(b) was clearly erroneous . Thus, it also concluded that the City's newly

raised argument that it was not a person was moot.

       The UEF asserts that the Court of Appeals erred by reversing the Board's

decision because the City failed to appeal the ALJ's finding under KRS 342 .610(2)(a)

and because substantial evidence supported the finding under KRS 342 .610(2)(b) . We

disagree .

       The City has maintained from the outset that it is not a contractor under KRS

342.610(2).   As noted in Mitchell v. Hadl , 816 S.W .2d 183,185 (Ky. 1991), and

previously in First National Bank of Louisville v. Progressive Casualty Insurance Co . ,

517 S .W.2d 226, 230 (Ky. 1974), the court normally confines itself closely to the

analysis and theories presented by the parties . To do so in the present case would,
however, result in a clear misapplication of KRS 342.610(2). Substantial evidence

could not support a finding against the City under a correct interpretation of either

subsection of KRS 342 .610(2) because the City is not a "person" and, therefore, could

not be a contractor for the purposes of imposing up-the-ladder liability . It is

unnecessary under the circumstances to consider whether KRS 342.610(2)(a) applies

to excavation for the purpose of installing sewer lines .

       The decision of the Court of Appeals is affirmed .

       All sitting . All concur.
COUNSEL FOR APPELLANT,
UNINSURED EMPLOYERS' FUND:

PATRICK M . ROTH
ASSISTANT ATTORNEY GENERAL
1024 CAPITAL CENTER DRIVE
SUITE 200
FRANKFORT, KY 40601-8204


COUNSEL FOR APPELLEE,
CITY OF SALYERSVILLE :

J . LOGAN GRIFFITH
WELLS, PORTER, SCHMITT & JONES
P .O . DRAWER 1767
PAINTSVILLE, KY 41240

COUNSEL FOR APPELLEE,
MARTY SMITH :

THOMAS G . POLITES
WILSON, POLITES & MCQUEEN
444 EAST MAIN STREET
SUITE 201
LEXINGTON, KY 40507

COUNSEL FOR APPELLEE,
E & D MOUNTAIN VIEW CONSTRUCTION :

J. THOMAS HARDIN
HARDIN LAW OFFICE
P.O. BOX 1416
I N EZ, KY 41224